At the rehearing, as ordered in Attorney General v. Shaw,277 Mich. 187, additional testimony was taken before three circuit judges, one of whom had not sat at the original hearing, but all of whom in determining the case, considered the testimony taken at the original, as well as the subsequent, hearing.
Respondent, an attorney, was charged with procuring and presenting testimony, known to him to be false, at the taking of a deposition to be used before the department of labor and industry. An undertaker testified that after he had received a total of upwards of $60, and given a receipt for the funeral expenses of an employee, on account of whose death compensation was sought, respondent was instrumental in having him testify that the funeral expenses had not been paid, and that $205.88 was due *Page 190 
him, so as to enable the widow of the decedent to recover $200, the maximum amount recoverable for funeral expenses under the workmen's compensation act.* Respondent denied the charges, refuted the testimony tending to show that he had guilty knowledge of the attempted fraud, claimed that owing to the great pressure of business he had forgotten all about a receipt showing payment of the funeral expenses that had been left with him, and that at most he had made an unintentional mistake. He pointed to an honorable career of distinguished public service. Character witnesses testified to his reputation for integrity. The trial judges found him guilty and disbarred him for a period of two years.
On appeal, it is claimed that the findings of the trial judges are against the great weight of the testimony, and that under the Supreme Court Rules, § 15, governing the State Bar of Michigan, adopted November 15, 1934, this court in its discretion may review the final order of the circuit court both as to law and facts. The instant case was brought by the attorney general in accordance with 3 Comp. Laws 1929, § 13585, which was neither amended nor repealed by the State bar rules providing for an additional method of procedure, by which proceedings may be instituted before the committee of the State Bar, and the report and recommendations of the committee before whom the hearing is held, together with a transcript of the testimony, are duly filed and then passed upon by three judges, appointed by the presiding circuit judge. Only certiorari, however, may be brought under section 13585. This precludes us from examining into the credibility of witnesses *Page 191 
or weighing conflicting testimony. Attorney General v. Lane,259 Mich. 283; Attorney General v. Nelson, 263 Mich. 686.
The order of the circuit judges is affirmed.
FEAD, C.J., and NORTH, WIEST, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.
* See 2 Comp. Laws 1929, § 8424, as amended by Act No. 130, Pub. Acts 1935. — REPORTER.